Chief Justice Mercur,
delivered the opinion of the court February 15th, 1886.
' The point in this case was not reserved in such form and manner as. to justify the court in reversing the verdict of the jury. We have frequently held that the record must show the point of law reserved, and the facts on which it arises. The question must be distincly put on the record. Each party has.a right to except, not only to the judgment on the reserved question, but also to the manner in which the question itself was reserved. Buckley v. Duff, 17 W. N., 39, and cases there cited.
Here there is not only an omission of the record to show the point reserved, but it is not stated elsewhere. The judgment non obstante veredicto cannot be sustained.
Judgment reversed, and now February 15th, 1886, judgment in favor of the plaintiff on the verdict for 130.85, with interest from the 12th February, 1885, and costs.